DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on April 6, 2022 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ary Van der Lely (GB2100565. Lely hereafter) in view of Hobbs (US 8,074,904).
With respect to claim 1, Lely discloses a broadcast spreader (Figs. 1-15) comprising: 
a frame (1); 
a hopper (19) connected to the frame and configured to (capable of) hold particulate material to be spread about a surface; 
a plurality of wheels (wheels of the spreader or the tractor) rotatably connected to the frame via an axle (connected to input shaft 38) and configured to (capable of) roll along the surface; 
a first impeller shaft (26) rotatably coupled to the axle via a first gear train (inside 22); 
a first impeller (28) fixedly coupled to the first impeller shaft and configured to (capable of) rotate with the first impeller shaft; 
a second impeller shaft (27) rotatably coupled to the axle via a second gear train (inside 23); and 
a second impeller (29) fixedly coupled to the second impeller shaft and configured to (capable of) rotate with the second impeller shaft, 
wherein, when viewing the broadcast spreader from where a user (if a user) pushes the spreader in a forward (V) direction during operation, the first impeller is on a right side of the second impeller and, when viewed from above (turn Fig. 2 upside down), the first impeller is configured to rotate in a clockwise direction as the broadcast spreader moves in the forward (V) direction and the second impeller is configured to rotate in a counterclockwise direction as the broadcast spreader moves in the forward direction,
wherein the forward direction is a direction of travel (spreading direction V) of said broadcast spreader during operation, and wherein the first and second impellers are configured to broadcast particulate material in the forward direction and in lateral directions during operation (Fig. 4).
Lely fails to disclose wherein the first and second impellers are configured to rotate via power provided by the plurality of wheels as the wheels roll along the surface.
However, Hobbs teaches a broadcast spreader (Figs. 1-10C) comprising: 
a frame (14); a hopper (12) connected to the frame and configured to (capable of) hold particulate material to be spread about a surface; a plurality of wheels (18a and 18b), an impeller (30) configured to rotate via power provided by the plurality of wheels as the wheels roll along the surface (Col. 4, lines 43-49).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an impeller power by the plurality of wheels, as taught by Hobbs, to Lely’s impellers, in order to an alternative power system (Figs. 4 and 5. Col. 4, lines 43-49). Furthermore, a skilled artisan would have had a reasonable expectation of success in using the power provided by the plurality of wheels taught by Hobbs in the device of Lely because the selection of a known material/power source based on its suitability for its intended purpose is sufficient since only the expected results would be attained.  Furthermore, one having ordinary skill in the art would have been motivated to use the power provided by the plurality of wheels taught by Hobbs in the device of Lely because such a change is a mere alternative and functionally equivalent power source.  And because such a change would only produce an expected result, i.e, powering the impellers.  The use of alternative and functionally equivalent power source would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
With respect to claim 2, Lely’s broadcast spreader modified by Hobbs’ power source, Lely further discloses the broadcast spreader further comprising: 
a first gearbox (22 or 102) proximate the first impeller shaft and including: 
a first axle gear (gear on the left of driving shaft 104. Fig. 7) fixedly coupled to the axle; and 
a first pinion gear (gear under shaft 100. Fig. 7) fixedly coupled to the first impeller shaft and meshed to the first axle gear; and 
a second gearbox (23 or 103) proximate the second impeller shaft and including:
a second axle gear (gear on the right of driving shaft 104. Fig. 7) fixedly coupled to the axle; and 
a second pinion gear (gear under shaft 101. Fig. 7) fixedly coupled to the second impeller shaft and meshed to the second axle gear, 
wherein the first pinion gear is located on a first side of the first axle gear and the second pinion gear is located on a second side of the second axle gear, and 
wherein the first side is opposite of the second side thereby causing the first impeller to rotate in the clockwise direction and the second impeller to rotate in the counterclockwise direction as the plurality of wheels roll along the surface (Fig. 7).
With respect to claim 3, Lely’s broadcast spreader modified by Hobbs’ power source, Lely further discloses the broadcast spreader further comprising: 
a first plurality of openings (41) and a second plurality of openings (42), 
wherein the broadcast spreader is configured to have a full coverage area when both the first plurality of openings and the second plurality of openings are open, 
wherein the first impeller is configured to spread particulate material on a first (right) half of the full coverage area when the first plurality of openings are open, and 
wherein the second impeller is configured to spread particulate material on a second (left) half of the full coverage area when the second plurality of openings are open (Figs. 3 and 4).
With respect to claim 4, Lely’s broadcast spreader modified by Hobbs’ power source, Lely further discloses the broadcast spreader further comprising: 
a first shut-off adjustment plate (43) abutting the first plurality of openings; and 
a second shut-off adjustment plate (44) abutting the second plurality of openings.
With respect to claim 5, Lely’s broadcast spreader modified by Hobbs’ power source, Lely further discloses the broadcast spreader further comprising: 
a first shut-off control (61 and 59) configured to selectively open and close the first plurality of openings (41) provided in the hopper above the first impeller; 
a second shut-off control (61 and 60) configured to selectively open and close the second plurality of openings (42) provided in the hopper above the second impeller; 
a first control rod assembly (51 and 53) connecting the first shut-off control to the first shut-off adjustment plate; and 
a second control rod assembly (52 and 54) connecting the second shut-off control to the second shut-off adjustment plate, 
wherein the first shut-off control and the second shut-off control are movable from a fully open position (when 41 and 42 are fully opened) to a fully closed position (when 41 and 42 are blocked), 
wherein, when the first shut-off control is rotated from the fully open position to the fully closed position, the first control rod assembly causes the first shut-off adjustment plate to rotate and thus open and close the first plurality of openings, and 
wherein, when the second shut-off control is rotated from the fully open position to the fully closed position, the second control rod assembly causes the second shut-off adjustment plate to rotate and thus open and close the second plurality of openings (Fig. 1).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lely in view of Hobbs and further in view of Magnusson (WO2005/107431).
With respect to claim 6, Lely’s broadcast spreader modified by Hobbs’ power source, Lely further discloses the broadcast spreader further comprising:
a first shut-off control (61 and 59) configured to selectively open and close a first plurality of openings (41) provided in the hopper above the first impeller; and 
a second shut-off control (61 and 60) configured to selectively open and close a second plurality of openings (42) provided in the hopper above the second impeller, 
wherein the first shut-off control and the second shut-off control are configured to selectively open (when 41 and 42 are fully opened) and close (when 41 and 42 are blocked) the first plurality of openings and the second plurality of openings.
Lely and Hobbs fail to disclose the first shut-off control and the second shut-off control are configured to selectively open and close the first plurality of openings and the second plurality of openings, respectively, independent of each other.
However, Magnusson teaches a broadcast spreader (Figs. 1-5) comprising: a frame (frame in Fig. 3); a hopper (2) connected to the frame and configured to (capable of) hold particulate material to be spread about a surface; a plurality of wheels (5 and 6) rotatably connected to the frame via an axle (7) and configured to (capable of) roll along the surface; a first impeller shaft (above 8) rotatably coupled to the axle via a first gear train (inside 8); a first impeller (3) fixedly coupled to the first impeller shaft and configured to (capable of) rotate with the first impeller shaft; a second impeller shaft (above 9) rotatably coupled to the axle via a second gear train (inside 9); and a second impeller (4) fixedly coupled to the second impeller shaft and configured to (capable of) rotate with the second impeller shaft, wherein, when viewing the broadcast spreader from where a user pushes the spreader in a forward (22) direction during operation, the first impeller is on a right side of the second impeller. Magnusson also teaches a first shut-off control (13 and 15) configured to selectively open and close a first plurality of openings (at 21) provided in the hopper above the first impeller; and a second shut-off control (14 and 16) configured to selectively open and close a second plurality of openings (at 20) provided in the hopper above the second impeller, wherein the first shut-off control and the second shut-off control are configured to selectively open and close the first plurality of openings and the second plurality of openings, respectively, independent of each other (Page 8, lines 6-28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the first shut-off control and the second shut-off control operating independent of each other, as taught by Magnusson, to Lely’s controls, in order to provide precise spreading (page 7, lines 20-33).
With respect to claim 7, Lely’s broadcast spreader modified by Hobbs’ power source and further modified by Magnusson’s independent controls, Lely, Hobbs and Magnusson further teaches wherein the first shut-off control and the second shut-off control are configured to (capable of) be selectively moved to a plurality of intermediate positions (when 41 and 42 are partially closed in Lely. Fig. 12. And when 25a, 26a, 27a, 25b, 26b and 27b are partially blocked. Fig. 4 of Magnusson) between a fully open position and a fully closed position, and wherein, when the first shut-off control and the second shut-off control are in one of the plurality of intermediate positions, the first plurality of openings and the second plurality of openings, respectively, are partially obstructed.
With respect to claim 8, Lely’s broadcast spreader modified by Hobbs’ power source and further modified by Magnusson’s independent controls, Lely, Hobbs and Magnusson further teaches the broadcast spreader further comprising: 
a push handle (handle at 61 in Lely And handle 11 of Magnusson) connected to the frame and configured to (capable of) be pushed by a user during operation of the spreader, 
wherein the first shut-off control and the second shut-off control are mounted to the push handle proximate each other such that, when both the first shut-off control and the second shut-off control are either in the fully open position or the fully closed position, the first shut-off control and the second shut-off control abut each other and are configured to be moved together (Fig. 1 of Lely And Fig, 3 of Magnusson).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to the reference and/or the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHEE-CHONG LEE/
Primary Examiner, Art Unit 3752      
May 30, 2022